Citation Nr: 0205254	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  97-01 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


(The issues of entitlement to increased disability ratings 
for residuals of right and left bunionectomies, currently 
each rated as 10 percent disabling, will be the subject of a 
later decision).


REPRESENTATION

Appellant represented by:	Christopher A. Glaser, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty with the United States Air 
Force from August 1969 to August 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1993 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that decision, the RO declined to reopen a 
previously disallowed claim of entitlement to service 
connection for PTSD, because new and material evidence had 
not been presented or secured.  In January 1995, the RO found 
that the veteran had presented new and material evidence 
regarding the PTSD claim.  The RO reopened the claim, and 
denied it on its merits.

The veteran continued his appeal to the Board.  In June 1997, 
the Board also reopened the PTSD claim, finding that new and 
material evidence had been received.  The Board remanded the 
claim for verification of stressors and examination of the 
veteran.  The RO obtained evidence in accordance with the 
Board's remand, and returned the case to the Board.

In October 1999, the Board denied the claim for service 
connection for PTSD on its merits.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In May 2001, the Court vacated the 
October 1999 decision and remanded the case to the Board to 
readjudicate the claim in accordance with the requirements of 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).

This case also arises from a May 1999 decision, of which the 
veteran was notified in June 1999, in which the RO denied 
entitlement to increased disability ratings for service-
connected residuals of right and left bunionectomies.  In 
October 1999, the Board remanded the increased rating claims 
to the RO for preparation of a statement of the case (SOC) on 
those issues.  The RO issued an SOC in November 1999, and the 
veteran submitted a substantive appeal in January 2000.

In 1999, the veteran submitted additional evidence directly 
to the Board with a waiver of the right to have the RO 
consider that evidence prior to a final Board decision under 
a previous version of 38 C.F.R. § 20.1304.  Additional 
documents were submitted to the RO and are now associated 
with the claims file.  The veteran's representative has 
indicated waiver of RO consideration of this evidence.  
Recently final regulations have eliminated the requirement 
that such evidence, submitted directly to the Board, be 
referred to the RO for initial consideration unless there is 
a waiver.  See 67 Fed. Reg. 3,099, 3,105-3,106 (Jan. 23, 
2002) (to be codified as amended at 38 C.F.R. § 20.1304).  
Nonetheless, the veteran did waive his right under the former 
rule.

The Board is undertaking additional development on the issues 
of entitlement to increased ratings for residuals of right 
and left bunionectomies, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  The RO has obtained sufficient evidence for correct 
resolution of this claim.

2.  The veteran is not a veteran of combat.

3.  There is no corroboration or verification of the 
occurrence of the veteran's claimed stressors to support the 
diagnosis of PTSD.


CONCLUSION OF LAW

The veteran's PTSD was not incurred in service or as a result 
of events during service.  38 U.S.C.A. §§ 1110, 5107 (West 
Supp. 2001); 38 C.F.R. § 3.303 (2001); 67 Fed. Reg. 10,330, 
10,332 (Mar. 7, 2002) (to be codified as amended at 38 C.F.R. 
§ 3.304(f)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran's service personnel records disclose that he had 
one year and one day of foreign service during military 
service.  He was assigned to the 56th Special Operations Wing 
(SOW) and stationed at Nakhon Phanom Airport in Thailand from 
July 1971 to July 1972.  His primary specialty was aerospace 
ground equipment (AGE) repairman apprentice from July 3, 1971 
to January 23, 1972; AGE controller from January 24, to March 
9, 1972; and AGE repairman beginning March 10, 1972.  He 
received the National Defense Service Medal, the Air Force 
Good Conduct Medal, the Republic of Vietnam Campaign Medal, 
and the Vietnam Service Medal.

The veteran's service medical records show that he had 
treatment for conditions involving the feet.  He injured his 
right great toe in July 1970, dropping a bar onto it.  In 
September 1970, he stubbed his right great toe.  In February 
1971, he was seen for corns on the tops of the third toes of 
both feet.  In November 1971, he banged his right foot into a 
wall while playing basketball.  His right foot thereafter 
apparently continued to bother him, and he was referred to 
Clark Air Force Base Hospital in the Philippines in May 1972 
for an orthopedic consultation, with a diagnosis of marked 
hallux valgus bilaterally with painful bunion formation 
especially on the right foot.

When the veteran was examined in May 1973 for separation from 
service, he reported depression and nervous trouble related 
to family problems.  The examiner found that the veteran's 
psychiatric condition was normal.  The veteran's service 
medical records do not contain any other psychiatric 
complaints or findings.

Post-service VA mental hygiene clinic outpatient records 
dated from 1974 to 1978 reveal that the veteran was treated 
for anxiety, anger and nightmares following a confrontation 
with police officers in 1975.  Pertinent diagnoses included 
situational disturbance with anxiety reaction.  In December 
1976, he reported stress from supervisors at work.  The 
examiner's impression was acute situational disturbance.  In 
March 1977, the veteran was diagnosed as having a 
transitional situational disturbance.  He sought treatment in 
April 1978 after his friend committed suicide.  The 
examiner's impression was adjustment reaction of adult life.  
Following an argument with his supervisor in June 1978, the 
veteran was diagnosed as having a transient emotional 
disorder.  

The claims folder contains statements dated in November 1978, 
April 1979, December 1979, March 1986, March 1987, September 
1987, and January 1991 from William Corwin, M.D.  Dr. Corwin, 
who reported treating the veteran since May 1976, diagnosed 
severe anxiety neurosis and depression, neurotic in type. 

The veteran testified at a personal hearing at the RO in 
January 1981.  He stated that his daughter was born shortly 
after he left for Thailand, and that his father was ill and 
died during his active service in May 1973.  He reported that 
he was always scared while he was overseas.  He indicated 
that he was an aerospace ground equipment (AGE) repairman and 
served in rescue recovery in the Jolly Green Squadron.  He 
stated that he worked recovering airplanes.  He reported that 
he did not participate directly in rescuing personnel, but 
that he took equipment on a helicopter and went out to see if 
he could fix airplanes and bring them back.  He reported that 
he heard guns firing while he was working.  

Treatment notes from Vet Center group therapy sessions dated 
in 1984 and 1985 show that the veteran was diagnosed as 
having PTSD by the therapist, a social worker.

The veteran provided excerpts from published materials 
bearing on Air Force operations in Thailand in support of 
military activities in Vietnam, as well as a map.

The veteran claimed entitlement to service connection for 
PTSD in March 1987.  The RO asked the veteran for details 
regarding the alleged stressful events he experienced during 
service.  He reported that he was stationed at 56 SOW, Nakhon 
Phanom airport in Thailand, from July 1971 to July 1972.  He 
reported that his duty assignments were AGE repairman and AGE 
controller, working in the control room.  He listed the 
following stressors:

(1) While he was working in the control room, listening to 
the radio, he heard screams of pilots asking for help when 
they were in trouble after they were shot down.  He indicated 
that he listened to them until they were killed or captured.

(2) While he was working on the flight line, he saw an 
airplane, about 100 feet away, that was in trouble, and he 
saw the airplane crack.

(3) While he was working on the flight line on the perimeter 
at night, and he was unarmed, someone shot at him.

(4) He worked on the flight line, where airplanes were always 
being loaded with bombs and other ammunition.

(5) On one occasion, while he was in town with another 
serviceman, H. M., and was unarmed, he was confronted by 
people with guns.  He ran and hid in a tree, until one of the 
men came close enough, and he jumped out of the tree and cut 
the man's throat with a razor, then took the man's gun and 
shot him.

(6) He was court martialed after returning from Nakhon Phanom 
to Castle Air Force Base in California in 1973.  He was found 
not guilty.

(7) He had surgery on his feet, at Castle Air Force Base, for 
an injury he received in Nakhon Phanom in 1972.

(8) His father died in May 1973, three months prior to his 
discharge

(9) His daughter was born 22 days after he left for Nakhon 
Phanom; he sometimes felt that he would never see her, and he 
became depressed.

The veteran was afforded a VA examination in June 1987.  The 
examiner diagnosed PTSD delay.  The examiner further stated 
that he thought the veteran was exposed to a traumatic 
stressful situation, "especially being a controller at a 
control room and listening to the screams of pilots asking 
for help, etc."

The veteran testified at a personal hearing at the RO in 
December 1994.  He recounted his in-service stressors.  He 
stated that he did not know personally any of the men who 
were shot down, and who he heard on the radio.  He indicated 
that he knew of two pilots from his base who were killed, but 
could not recall their names.  He indicated that his base was 
a listening post, and dropped sensors on the Ho Chi Minh 
Trail.

The veteran was examined by clinical psychologist Timothy W. 
Starkey, Ph.D., in May 1994.  Dr. Starkey diagnosed a 
generalized anxiety disorder, related to an employment 
injury, i.e., severe and repeated harassment from supervisors 
at the post office.  In December 1994, Dr. Starkey reported 
that the veteran suffered from both a generalized anxiety 
disorder and PTSD.

In January and December 1995, the veteran submitted the names 
of several individuals alleged to be pilots killed in action 
or captured, whose distress he reportedly heard over the 
radio while he was performing his military duty.

The veteran provided a videotape of portions of a news 
program, which described his base, Nakhon Phanom, as the 
heart of the electronic war against the Ho Chi Minh Trail in 
Laos.  The program indicated that sensors were dropped on the 
trail, and that the sensors relayed enemy activities back to 
the installation.  The veteran also illustrated his location 
during service on a map.  

In a May 1997 written statement, the veteran reported that he 
worked on the flight line for the first six months he was at 
Nakhon Phanom, and as a controller for rescue and recovery 
for the last six months.  He reported that, while monitoring 
the radios, he heard downed pilots and crews calling for 
help.  He also reported that he went on rescue and recovery 
missions for downed aircraft and pilots.  He indicated that 
he carried no weapons, and that he frequently came under 
fire.  He stated that he was a door gunner on one mission in 
April 1972.  He reported that he jumped from the aircraft to 
assist a downed pilot, and injured his feet and ankles.  He 
stated that he was then medivaced to the Philippines.

An August 1997 document from the Department of the Air Force 
provided information concerning the individuals alleged by 
the veteran to be pilots killed in action that he heard on 
the radio during his military duty.  Three died non-battle 
deaths - in Saigon, Cam Rahn Bay, and in Phong Dinh Province.  
Four were killed in action: two in South Vietnam, and one 
each in Binh Long Province and Laos.  None of these men were 
assigned to the veteran's unit.

The U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) provided information about the veteran's unit as 
well as casualty reports of the individuals alleged by the 
veteran to be pilots killed in action that he heard on the 
radio during his military duty.  One of the non-battle deaths 
was an air loss, crash land, and the other two died of heart 
attacks.  The two men who were killed in action in South 
Vietnam were in Quang Tri and Binh Long Provinces.

On VA examination VA in December 1998, the veteran stated 
that he had injured both feet in Vietnam when he jumped 10 to 
15 feet from a helicopter.  He stated that he was in combat.  
He reported that, on one particular night he saw three men, 
crossing a river, who shot at him.  He stated that he hid 
behind a tree and slashed the throat of one of the men.  He 
reported that, while he worked in the control room, he heard 
all the pilots' last words before they were shot down.  He 
stated that he had recently learned that a friend of his was 
buried in the Tomb of the Unknown Soldier.  He stated that he 
was court martialed and found not guilty.  In the assessment, 
the examiner stated that the veteran was exposed to 
"multiple traumatic events including he cut a Vietnamese's 
throat, grabbed his gun and then shot another North 
Vietnamese helping his friends.  He saw a close friend of his 
have his legs cut off right in front of him and he also was a 
controller that heard all the pilots talking before they were 
shot down."  The examiner diagnosed PTSD.

The veteran submitted a MDW Fact Sheet showing that one of 
the pilots killed in action that he said heard on the radio 
during his military duty was buried in the Tomb of the 
Unknowns at Arlington National Cemetery.  The soldier was 
shot down near An Loc, Vietnam in 1972.

In July 1999, psychologist James O. White, Ph.D., wrote that 
he had been treating the veteran for a number of years for a 
condition that had manifested while the veteran was in 
service.  Dr. White wrote that he had diagnosed the veteran 
as having PTSD.  Dr. White noted that the veteran had heard 
the screams of others who were in danger, and that he 
continued to have distressing recollections and to 
reexperience the fear he had felt during his service in 
Nakhon Phanom.  Dr. White wrote that the recurring dreams and 
memories of his experiences had affected the veteran's 
behavior, making him somewhat of a loner.  Dr. White stated 
his opinion that the veteran had PTSD that was service 
connected.

The veteran submitted a funeral program showing that his 
father died in May 1973.  He also submitted an Air Force 
record showing that, in March 1973, he had been charged with 
military violations before a court martial, and had been 
found not guilty of the charges.


II.  Legal analysis

A.  Duty to assist

During the pendency of this appeal, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  This change in the law is applicable to all 
claims filed on or after the dated of enactment of the VCAA, 
or filed before the date of enactment and not yet final as to 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations, likewise, apply to claims for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date, with the exception of amendments relating 
to claims to reopen, not here relevant.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).

The veteran has submitted a substantially complete claim for 
service connection for PTSD.  See 38 U.S.C.A. § 5102 (West 
Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)(2)).  VA has 
notified the veteran of information and evidence needed to 
substantiate that claim, and has assisted him in obtaining 
any necessary evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).  The 
veteran was notified of pertinent regulations in supplemental 
statements of the case (SSOCs) issued in April 1994, January 
1995, and May 1999, and in an October 1999 Board decision.  
Those statements provided the veteran notice, as well, of the 
reasons and bases for the denials.  In letters sent in August 
1993, November 1995, and July 1997, he was notified of the 
evidence needed to support his claims.  See 38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159(a)-
(b)).

The veteran's VA medical records were obtained.  Military 
records relevant to the veteran's claimed stressors were 
requested and obtained.  See 38 U.S.C.A. § 5103A(c) (West 
2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)(3)).  The veteran 
has received several VA examinations, most recently in 
December 1998.  See 38 U.S.C.A. § 5103A(d) (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)(4)).

With regard to the veteran's appeal for service connection 
for PTSD, the requirements of the VCAA have been 
substantially met by the RO.  There would be no possible 
benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Adjudication of this appeal, 
without referral to the RO for initial consideration under 
VCAA, poses no harm or prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.  Although the Board is considering the VCAA and the 
implementing regulations in the first instance, that 
consideration is not prejudicial to the veteran.  The 
veteran's representative has demonstrated knowledge and 
familiarity with the requirements of the VCAA in pleadings 
filed at the Court and at the Board and has had ample 
opportunity to raise any deficiencies in compliance with VCAA 
provisions. Additionally, the Board's consideration of the 
VCAA regulations in the first instance is not prejudicial to 
the appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.

In addition, the instructions in the Board's June 1997 remand 
have been fulfilled.  The veteran's representative has 
asserted that the RO did not fully comply with the remand 
instructions.  In fact, the RO did request that the veteran 
provide the date and location of each person killed that he 
named in his January and December 1995 statements.  The 
veteran provided a list of seven names.  He did not include 
on his list two names that he had previously provided.  The 
representative has asserted that the RO should have requested 
verification from the United States Armed Services Center for 
the Research of Unit Records (USASCRUR) regarding these two 
individuals in order to comply with the duty to assist.  
However, the Board's remand requested that the veteran supply 
sufficient information to identify every individual, to 
assist in verifying stressors.  The veteran provided no 
information on the two individuals, for whom he had only 
previously provided last names.  He did not further identify 
them or provide even approximate dates of the alleged deaths 
or casualties.  The RO had no verifiable information to 
provide to USASCRUR as to those two last names.  

The RO obtained information from the USASCRUR with respect to 
each named individual for whom the veteran provided a full 
name and further identifying information.  The RO did not 
obtain unit histories for the units to which these casualties 
were assigned.  As the information provided was sufficient 
for purposes of the veteran's claim, any failure to get unit 
histories for each casualty's unit is of no significance.  
The RO obtained the requested military records, including 
information regarding claimed stressors, and it obtained a VA 
examination with opinion.  

The representative has also asserted that the RO failed to 
comply with development procedures set out in the 
Adjudication Procedures Manual, M21-1.  The Board finds no 
merit to this suggestion.  The Manual requires the RO to 
obtain specific details regarding stressful events from the 
veteran, and the RO has done that.  It requires obtaining 
personnel files showing units and dates of assignment.  The 
RO has done that.  The representative has stated that the RO 
did not make a request of the Air Force for the veteran's AF 
Form 7.  The veteran's AF Form 7 is of record in the claims 
file, and it was provided to USASCRUR in connection with the 
attempt to verify stressors.  In short, the representative 
has failed to point to any deficiency in assistance required 
under the Manual, the Board's remand, or the VCAA that is of 
any significance with respect to this claim.

The RO reviewed the claim after obtaining the additional 
information.  There would be no possible benefit to remanding 
this case to the RO again.  See Soyini, 1 Vet. App. at 546; 
Sabonis, 6 Vet. App. at 430.  The RO has substantially 
complied with the remand instructions, and there is 
sufficient evidence to decide the veteran's appeal.

B.  PTSD service connection claim on merits

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.303(a) (2001).

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) (to be 
codified as amended at 38 C.F.R. § 3.304(f)).

In this case, there is medical evidence showing a diagnosis 
of PTSD.  Medical professionals have opined that the veteran 
has PTSD as a result of traumatic experiences during his 
service.  In particular, those professionals have noted three 
of the veteran's purported service experiences: cutting a 
Vietnamese soldier's throat and shooting another Vietnamese 
soldier; seeing a close friend have his legs cut off; and 
hearing over the radio the voices of pilots who were shot 
down.

The Court has indicated, however, that the Board must assess 
the credibility and weight of the evidence.  Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  "Just because a 
physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
Id. at 618.

The way in which evidence as to the actual occurrence of a 
reported in-service stressor is to be evaluated is affected 
by whether or not the stressor is related to combat.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy, and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 1991); 67 Fed. Reg. 
10,330, 10,332 (Mar. 7, 2002) (to be codified as amended at 
38 C.F.R. § 3.304(f)(1).

The Court has indicated that "credible supporting evidence" 
of a non-combat stressor may be obtained from service records 
or other sources.  See Moreau v. Brown, 9 Vet. App. 389 
(1996).  However, the Court has held that the regulatory 
requirement for "credible supporting evidence" means that 
"the appellant's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a non-combat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).

The Court has indicated that the Board must make a specific 
finding as to whether the veteran was engaged in combat with 
the enemy.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Whether or not a veteran "engaged in combat with the enemy" 
must be determined through recognized military citations or 
other supportive evidence.  In other words, the claimant's 
assertions that he "engaged in combat with the enemy" are 
not sufficient, by themselves, to establish this fact.  See 
Gaines v. West, 11 Vet. App. 353, 359 (1998).

On VA examination in December 1998, the veteran stated that 
he engaged in combat.  The veteran's military records reflect 
that he was an AGE repairman and AGE controller during 
service.  The veteran has stated that he went on rescue and 
recovery missions.  He was assigned to the 56th SOW and 
stationed at Nakhon Phanom Airport in Thailand from July 1971 
to July 1972.  He received the National Defense Service 
Medal, the Air Force Good Conduct Medal, the Republic of 
Vietnam Campaign Medal, and the Vietnam Service Medal.

In this case, for the following reasons, the Board finds that 
the veteran did not engage in combat with the enemy.  

First, his military occupational specialty of AGE repairman 
and controller does not indicate combat service.  Although 
the military occupational specialty does not necessarily 
preclude engagement in combat with the enemy, his military 
occupational specialty does not indicate that this was 
likely.  

Second, none of the veteran's awarded medals or decorations 
showed combat service.  See United States of America 
Department of Defense Manual of Military Decorations and 
Awards, Appendix D, July 1990.  The veteran's medals were 
awarded to all service personnel within the cited theater, 
and do not rule in, or, for that matter, rule out, 
participation in combat with the enemy.   See VAOPGCPREC 12-
99 (evidence that a veteran engaged in a particular 
"operation" or "campaign" would not, in itself, establish 
participation in combat).  In conjunction with his military 
occupational specialty, the likelihood that one of these 
awards signifying potential combat was actually awarded for 
combat is slight.  

Third, the veteran's own statements are not credible.  His 
references to combat have been very vague and inconsistent.  
He reported one instance of being fired at and killing an 
enemy soldier.  However, this event is not corroborated, and 
the veteran has given inconsistent accounts of the event, 
saying at one point that it occurred while he was "in town" 
with a friend and at another that it was near a river when he 
was in combat.  Likewise, in January 1981, the veteran stated 
that while on rescue and recovery he did not come under fire 
but only heard gunfire while he was working on aircraft.  
However, in May 1997, he stated that he frequently came under 
fire during these missions.  In January 1981, the veteran 
said he did not participate in rescuing personnel, but in a 
stressor statement in May 1997, he stated that he went on 
rescue and recovery operations for downed aircraft and pilots 
and that he was a door gunner on one mission, on which 
occasion he jumped from the aircraft to assist a downed 
pilot.  The statements are contradictory and uncorroborated, 
and they are not credible.  The veteran also stated in a 1987 
stressor statement that he was shot at one time while working 
on the flight line on the perimeter at night.  This conflicts 
with other statements to the effect that he did not come 
under fire.  The statement itself does not establish that the 
event occurred, nor does it establish the fact of combat.  
See Cohen v. Brown, 10 Vet. App. 128, 146 (1997), citing Irby 
v. Brown, 6 Vet. App. 132, 136 (1994).  The veteran has 
stated that he was medivaced to the Philippines after he 
injured his feet jumping from a helicopter to save a downed 
and injured pilot.  The assertion flies in the face of the 
service medical records, which show that an orthopedic 
consultation in the Philippines did take place, but it 
concerned a complaint of foot pain after he bumped his right 
foot while playing basketball several months earlier.  The 
service medical account is contemporaneous with the 
treatment, and none of the many entries regarding the 
veteran's feet make any mention of any injury to the feet 
incurred in a jump from a helicopter in a combat situation.  
The Board finds the assertion that such an injury occurred to 
be incredible in the face of the service medical records 
showing report of a different kind of injury altogether.  

The preponderance of the evidence of record is against 
finding that the veteran engaged in combat with the enemy, 
and there is no reasonable doubt on this issue that could be 
resolved in his favor.  A reasonable doubt exists where there 
is an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (as amended, 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001)).  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  Id.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Id.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist as to 
whether he engaged in combat with the enemy.  The evidence 
shows that the veteran served overseas, and that he was not 
stationed in a combat area, although he may have gone into 
areas where combat occurred.  The preponderance of the 
evidence is against a finding that he engaged in combat with 
the enemy.  Therefore, the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply.

As the Board finds that the veteran did not engage in combat 
with the enemy, there must be credible supporting evidence of 
record that the alleged stressors actually occurred in order 
to warrant service connection.  His lay testimony is 
insufficient, standing alone, to establish service 
connection.  See Cohen v. Brown, 10 Vet. App. 128, 147 
(citing Moreau, 9 Vet. App. at 395).

There is no evidence corroborating the veteran's claimed 
stressors, and, as noted above, his testimony lacks 
credibility.  He has frequently offered numerous inconsistent 
statements.  For example, during his hearing in January 1981, 
he stated that he rescued aircraft only.  However, in a May 
1997 statement he reported that he rescued downed aircraft 
and pilots.  While he claims to have injured his feet and 
ankles while jumping from an aircraft to rescue a pilot 
during service, his service  medical records show only that 
he injured his right foot while playing basketball, jammed a 
toe, and underwent bunionectomies.  During his hearing in 
December 1994, he was unable to recall the names of any 
pilots that he heard being shot down on the radio; however, 
he was later able to provide the names of eight such 
individuals.  He also stated at his personal hearing that he 
did not know any of these men personally, but later claimed 
that one of the men, a friend of his, was buried in the Tomb 
of the Unknowns.  The veteran has also offered varying 
accounts of the incident in which he allegedly slashed 
someone's throat.  Finally, two of the pilots that he 
reportedly heard being shot down on the radio were shown to 
have actually died of heart attacks.  More importantly, the 
veteran's service personnel records disclose that he was a 
controller from January 24 to March 9, 1972; however, none of 
the pilots who were killed in action that he claimed to have 
heard on the radio died during this time period.  Further, 
they were not assigned to the veteran's base and their deaths 
did not occur in the vicinity of the base.  Accordingly, 
there is no credible supporting evidence that the claimed 
stressors actually occurred. 

The veteran has also reported stressors not related to 
combat: his daughter's birth while he was in Thailand; his 
father's death after he had returned to the United States and 
shortly before his separation from service; bunionectomy 
surgery; and a court martial.  No medical professional has 
related a diagnosis of PTSD to any of these alleged 
stressors.  The Board is cognizant of the veteran's own 
statements to the effect that he experiences symptoms of PTSD 
that are due to stressors that occurred during service.  
However, the evidence does not indicate that he possesses 
medical expertise, and he is not competent to render an 
opinion on a matter involving medical knowledge, such as 
diagnosis or causation.  See Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

After a thorough review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD.  Although 
numerous diagnoses of PTSD are of record, there is no 
evidence of record corroborating that the alleged in-service 
stressors upon which the diagnoses were based actually 
occurred.  The veteran is not entitled to the application of 
the benefit of the doubt, as there is no reasonable doubt on 
this issue that could be resolved in his favor.  See 
38 U.S.C.A. § 5107(b) (West Supp. 2001).


ORDER

Entitlement to service connection for PTSD is denied.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

